Opinion op the Court by
Judge Settle
Affirming.
Appellant was tried in the court below under an indictment charging him with the crime of robbery. The jury, in conformity to his plea to that effect, found him guilty as charged, and the court, by the judgment entered thereon, fixed his punishment at confinement in the penitentiary not less than two, nor more than ten years. Appellant was refused a new trial, hence this appeal.
The sole ground urged for a reversal is the alleged unconstitutionality of the two acts of the General Assembly (Acts 1910, pp. 22-61), constituting what is known as the “Indeterminate sentence” law; the first improved March 7th, 1910, and the second March 16th, 191°.
In the case of Tilden Wilson v. Commonwealth, decided December 16th. 1910,141 Ky., 341, we held that the acts in *423question are not unconstitutional and in that conclusion the entire court concurred.
As the opinion in that case is conclusive of every question discussed in the able brief of appellant’s counsel, we adopt it as our opinion in this case, deeming it unnecessary to further elaborate the views therein expressed.
Wherefore, the judgment is affirmed.